DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered.
With regard to the double patenting rejection, Applicant’s response is noted, however a double patenting rejection cannot be held in abeyance, and therefore the rejection is repeated herein.
With regard to the rejection of claim 6 over Deem in view of Tu in view of Azure, Applicant’s arguments have been fully considered and are not persuasive.  Applicant argues that the cited prior art fails to teach or suggest more than one series of electrical pulses as recited in claim 6.  The examiner does not find this argument convincing.  The recited first and second series of pulses are interpreted to be an intended use limitation – “the energy source is configured to deliver…”.  The energy source of Deem is capable of delivering the first and second series of pulses, and is capable of delivering them sequentially.  Deem discloses that pulsed RF energy is delivered to create a non-thermal nerve block and additionally thermal RF energy is delivered (page 5, para. 0040).  Azure further supports that the energy source of Deem is capable of performing this function. Azure teaches that an energy source can be programmed to deliver thermal RF ablation, and non-thermal ablation, wherein the non-thermal ablation can precede or follow thermal ablation (col. 15, lines 39-65).  Therefore, a person of ordinary skill in the art would understand that the energy source of Deem would be capable of being programmed to perform the claimed function of delivering a first series of 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 of U.S. Patent No. 10,004,558 in view of Tu et al (US 6,123,718) in view of Deem et al (US 2005/0288730). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  The difference between claim 6 of the application and claim 6 of the patent lies in the fact that the patent claims includes more elements and is therefore more specific.  Additionally, claim 6 of the application calls for the elongate tubular body to comprise a continuous electrically conductive material and claim 6 of the patent calls for the elongate tubular body to be made of an electrically conductive material.  The patent limitation is narrower in this regard as well.  Since the patent claim is more specific, it is considered to be a species of the generic application claims.  It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Additionally, claim 6 of the application recites that the first electrode is comprised entirely of a continuous electrically conductive material.  Tu teaches an electrode formed entirely from a continuous electrically conductive material (col. 3, lines 52-67), which allows for good contact of the electrode with desired portions of the body. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the patent to include an electrically conductive material on the elongated material as taught by Tu to allow for better control of the electrical contact between the electrode and the body lumen. Claim 6 also calls for the first electrode and the second electrode to be independently positionable.  Deem teaches that a first electrode and a second electrode can be repositionable relative to each other to alter a separation distance between the electrodes so that the treatment area can be precisely controller (pages 5-6, para. 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the patent claims to include this feature as taught by Deem so that the treatment volume can be precisely controlled.  Claim 6 further recites that the energy source is configured to deliver a second series of electrical pulses.  This is a functional limitation.  The energy source configured to deliver a first series of electrical pulses as recited in claim 1 of the patent is capable of delivering a second series of electrical pulses after the first series.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deem et al (US 2005/0288730) in view of Tu et al (US 6,123,718) in view of Azure (US 7,680,543).
Deem discloses an electrical ablation apparatus comprising an elongate tubular body comprising an open proximal end, an arcuate closed distal end (balloon) capable of entry into a first natural body orifice, and a first electrode 236 (page 9, para. 0089).  As shown in fig. 6, Deem discloses the first electrode carried on a balloon and a second electrode 238 carried on the catheter.  However, Deem further teaches that in the case of a bipolar energy delivery the first electrode can be located on a catheter and a second electrode can be located external to the elongated tubular body and positionable independently from the first electrode thereby providing dynamic control of the therapy over a desired distance or volume of tissue (page 5, para. 0047).   It would have been obvious to one of ordinary skill in the art before the time of invention to modify the embodiment of Deem shown in fig. 6 to include the second electrode on a second endoluminally delivered device as taught by Deem to allow for precise control over the distance and volume of the treatment area.  
Deem fails to disclose that the elongate tubular member comprises a continuous electrically conductive material, the first electrode defined by the elongate tubular body and comprised entirely of the electrically conductive material.  Deem discloses that the first electrode extends around the balloon to directly contact the wall of the body lumen to provide a larger contact area therewith.  Tu teaches an electrical ablation apparatus comprising an elongate tubular body entirely coated in an electrically conductive material 11, the electrically conductive material is continuous and forms the first electrode (col. 3, lines 52-67).  The continuous electrically conductive material coating the elongate tubular member (balloon) is defined by the balloon.  The conductive material allows for more precise control over the electrical contact with the body lumen than a helical wire as disclosed by Deem.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Deem to include an electrically conductive material on the elongated material as taught by Tu to allow for better control of the electrical contact between the electrode and the body lumen.
Deem further discloses an energy source 100 configured to deliver a first series of electrical pulses, the first and second electrodes form a bipolar electrode and therefore each electrode is necessarily in communication with a conductive terminal (page 9, para. 0091, 0092).  The electrical pulses necessarily have a first amplitude, pulse strength, and frequency.  Claim 6 further calls for the energy source to be configured to deliver a second series of electrical pulses to induce cell necrosis by thermal heating, the second series occurring after the first series.  This is interpreted to be a functional limitation.  Deem further discloses that the device is configured to deliver a combination of energy types to the electrodes (page 5, para. 0040).  Azure teaches a device for delivering thermal and non-thermal ablation to tissues, wherein a single energy source is configured to deliver non-thermal ablation and thermal ablation, and to deliver one type of energy prior to or after the other (col. 15, lines 39-65).  It would have been obvious to one of ordinary skill in the art at the time of invention that the energy source of Deem would have been capable of delivering the second series of pulses as recited in claim 7, because Deem discloses that different energy types can be used in combination, and Azure teaches that an energy source is capable of being configured to deliver both thermal ablation and non-thermal ablation, one after the other.
Regarding claim 7, the limitation, “is configured for use within a channel of an endoscope, thoracoscope, or laparoscope” is interpreted to be an intended use limitation.  The device of Deem in view of Tu is a narrow, elongate element sized to traverse the vasculature, and is therefore capable of being inserted into an endoscope, thoracoscope, or laparoscope.
Regarding claim 8, the limitation, “is further configured for entry into a lung of the body” is interpreted to be an intended use limitation.  The device of Deem is sized to be delivered through a vessel and therefore is dimensioned for insertion into the lung.
Regarding claim 9, Deem teaches that in another embodiment, the first electrode can be attached to the elongated tubular member and the second electrode can be attached to an endoluminally-delivered device such that the first and second electrodes may be repositioned relative to one another to alter a separation distance between the electrodes (page 5-6, para. 0047).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Deem in view of Tu discussed above to include the second electrode on an endoluminally delivered device which is capable of being inserted into a second body orifice as taught by Deem to allow for the relative distance between the electrodes to be adjusted to achieve the desired electrical field within the body.
Regarding claim 10, the device of Deem is capable of transcutaneous entry into the body and therefore, the second electrode, located on the device, is capable of being inserted transcutaneously as well.
Regarding claim 11, Deem teaches that in another embodiment, the first electrode can be attached to the elongated tubular member and the second electrode can be attached to an endoluminally-delivered device such that the first and second electrodes may be repositioned relative to one another to alter a separation distance between the electrodes (page 5-6, para. 0047).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Deem in view of Tu discussed above to include the second electrode on an endoluminally delivered device which is capable of being inserted into a second body orifice as taught by Deem to allow for the relative distance between the electrodes to be adjusted to achieve the desired electrical field within the body.  In this configuration, the second electrode is moved independently from the first electrode and the distal end of the second electrode can be placed in any spatial relationship to the first electrode include proximate to the distal end of the first electrode.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783